COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:               01-11-00450-CR
Style:                      Larry Dade Verchar
                            v The State of Texas
Date motion filed*:         August 7, 2012
Type of motion:             Motion to reinstate
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated?       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                             Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   Absent extraordinary circumstances, the Court will not grant additional motions to extend time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)

                 Other: _____________________________________




Judge's signature: /s/ Justice Tennings
                   Acting individually             Acting for the Court

                  Panel consists of. ___________________________________

Date: August 10, 2012




November 7, 2008 Revision